 1                                  UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3

 4       MARVIN ALEX,                                              Case No. 2:20-cv-02190-JAD-BNW
 5                                            Petitioner,
                v.                                                Order Dismissing Without Prejudice
 6                                                              Petitioner Marvin Alex’s Petition for Writ
         HENDERSON DETENTION,                                               of Habeas Corpus
 7
                                            Respondent.
 8

 9             Pro se Petitioner Marvin Alex filed a petition for writ of habeas corpus under 28 U.S.C.
10   § 2254 1 seeking release from the Henderson Detention Center where he was in the custody of
11   U.S. Immigration and Customs Enforcement pending removal.
12              In November 2020, Alex submitted an Application to Proceed In Forma Pauperis (“IFP
13   Application”). 2 On January 6, 2021, I denied the IFP Application without prejudice because
14   Alex used the incorrect form and his IFP application did not contain the appropriate financial
15   information and documentation required by § 1915(a) and the Local Rules of Practice (“Local
16   Rules”). I instructed Alex to either pay the $5.00 filing fee or submit a new IFP application no
17   later than January 29, 2021. 3 Alex was warned that his failure to timely and fully comply with
18   the order would “result in the dismissal of this action without prejudice and without further
19   advance notice.” 4
20             Additionally, Alex failed to keep the court apprised of his current address. The U.S.
21   Postal Service has returned court mail from the last institutional address provided by Alex with a
22   notation indicating that he is not in custody at the Henderson Detention Center. 5 Alex was
23   warned that the Local Rules require all parties, including habeas petitioners, to immediately file
24

25
     1
         ECF No. 1-1.
     2
         ECF No. 1.
26   3
         See ECF No. 4.
27   4
         Id.
28
     5
         See Mail Returned as Not in Custody (ECF Nos. 3, 5).



                                                            1
 1   with the court written notice of any change of address and that failure to comply may result in

 2   dismissal of the action. To date, Alex has not filed an IFP Application, resolved the filing fee,

 3   filed a notice of change of address or taken any other action to further prosecute this case. As

 4   this petitioner has failed to comply with my order and with the Local Rules, it is therefore

 5   ordered that this action is dismissed without prejudice.

 6          IT IS THEREFORE ORDERED that Petitioner Marvin Alex’s Petition for Writ of

 7   Habeas Corpus (ECF No. 1-1) is dismissed without prejudice.

 8          IT IS FURTHER ORDERED that a certificate of appealability is denied as jurists of

 9   reason would not find dismissal of the petition to be debatable or wrong.

10          IT IS FURTHER ORDERED that under Rule 4 of the Rules Governing Section 2254

11   Cases, the Clerk of the Court will add Nevada Attorney General Aaron D. Ford as counsel for

12   Respondents and informally serve the Nevada Attorney General by directing a notice of

13   electronic filing of this order to his office. No response is required from Respondents other than

14   to respond to any orders of a reviewing court.

15          IT IS FURTHER ORDERED that the Clerk of the Court is directed to ENTER FINAL

16   JUDGMENT dismissing this action without prejudice, and CLOSE THIS CASE.

17          Dated: May 21, 2021

18

19                                                        U.S. District Judge Jennifer A. Dorsey
20

21

22

23

24

25

26

27

28


                                                      2
